Citation Nr: 1403800	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-17 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a digestive system disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran and his spouse testified at a hearing at the RO in December 2008 on the issue of service connection for a disability manifested by acid reflux, polyps in the throat and esophagus, bacteria, and a hole in the stomach, to include as due to undiagnosed illness.  

In January 2013 and June 2013, the Board remanded this matter for additional development.  In October 2013, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the October 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran did not suffer from any gastroesophageal condition, including gastroesophageal reflux disease (GERD), polyps in the throat and esophagus, bacterial infection, or a hole in the stomach.

2.  A gastrointestinal condition manifested by chronic diarrhea, abdominal pain, and bloating had onset in service.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a digestive system disability manifested by acid reflux, polyps in the throat and esophagus, bacteria, and a hole in the stomach, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).  

2.  The criteria for entitlement to service connection for a digestive system disability manifested by chronic diarrhea, abdominal pain, and bloating, other than irritable bowel syndrome, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran reports he started having symptoms of gastroesophageal reflux disease (GERD) during the first Gulf War, which he attributes to the experimental drugs he had to take.  He describes experiencing heartburn, with burning and acid in his throat.  He reports his symptoms worsened as time went on, so when he got out of the military, he went to see a private physician and was unsuccessfully treated with medication.  Following additional testing, he was told he needed surgery to relieve his GERD symptoms. 

Private medical records indicate he was hospitalized in March 1999 and was diagnosed with a diaphragmatic hernia, with a secondary diagnosis of esophagitis.  Per the discharge summary, the Admitting Diagnoses were: 1) Hiatal hernia; 2) Esophageal reflux with esophagitis; and 3) Umbilical hernia.  The Veteran complained of severe acid reflux, constant sore throat, heartburn, and hoarseness.  He presented with severe GERD symptoms, almost constant sore throat, and
heartburn.  Esophagogastroduodenoscopy revealed a hiatal hernia with severe esophagitis from the level of the cricopharyngeus to the stomach.  Vocal cords were inflamed and edematous.  The Veteran reported that Prilosec did not control his symptoms.  In May 1999, a laparoscopic Nissen fundoplication, crural repair,
esophagogastroduodenoscopy, and repair of an umbilical hernia were successfully performed.

The Veteran denies any current symptoms of GERD.  The February 2013 and November 2013 examinations show that the Veteran reported that his GERD symptoms resolved after his surgery.  He also reported that his symptoms resolved following his 1999 surgery at his December 2008 Decision Review Officer hearing.  VA and private medical records, as well as multiple VA examination reports, do not show any current treatment for or complaints of acid reflux, throat and esophagus polyps, bacterial infection, or recurrence of hiatal or umbilical hernias from 2007 through the present.   

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (emphasis added).  Here, the preponderance of the evidence shows that the Veteran's gastroesophageal condition, manifest by acid reflux, polyps in the throat and esophagus, bacteria, and a "hole in the stomach" (presumably the Veteran's reference to his hernias), resolved without residual symptomatology years before the Veteran filed his current claim for benefits.  Even assuming, solely for the sake of argument, that this digestive disability was related to the Veteran's military service, because it resolved and the Veteran does not have a current gastroesophageal disability, service connected benefits cannot be granted for the claimed symptoms.  

However, the record reflects that the Veteran has described additional gastrointestinal symptoms, including abdominal cramps, bloating, and diarrhea.  The Veteran has testified that these symptoms had onset in service and have persisted since that time.  Service treatment records confirm that the Veteran was treated on multiple occasions during his active service for complaints of diarrhea.  

While the issue of entitlement to service connection for irritable bowel syndrome has been separately addressed in a June 2013 Board decision, the issue of whether the Veteran has some other digestive system disability manifest by symptoms of chronic diarrhea, pain, and bloating has not been adequately addressed.  

The February 2013VA examiner opined that the Veteran's symptoms are due to a known diagnosis, but the VA examiner did not specifically state a current diagnosis for the condition.  The opinion did not address the lay statements of the Veteran or his spouse, which indicated that the Veteran's symptoms began in service and persisted since then.  See also May 2013 statement of the Veteran.  The VA examiner also did not provide a rationale for the opinion that the Veteran's condition is not related to service.  

The November 2013 VA examiner also declined to diagnose the Veteran with any intestinal disability, finding that he did not meet the criteria for irritable bowel syndrome.  However, in response to the question as to whether the Veteran had signs or symptoms attributable to any non-surgical non-infectious intestinal conditions, the examiner responded in the affirmative noting that the Veteran had alternating diarrhea and constipation and that the Veteran also had episodes of bowel disturbance with abdominal distress that was more or less constant.  She noted that, "The veteran's complaints of diarrhea 'on and off' x 2 years he reported to his pcp in 2009 could be an undiagnosed condition."  

In light of the Veteran's credible testimony that his current gastrointestinal condition manifest by diarrhea, abdominal pain, and bloating had onset in service and has persisted since that time, as well as the medical evidence suggesting that the Veteran's chronic diarrhea is due to an undiagnosed illness, the Veteran is afforded the benefit of the doubt and entitlement to service connection is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in May 2007 and February 2009 letters prior to adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an RO hearing.  The hearing was adequate as the Decision Review Officer who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 



ORDER

Entitlement to service connection for a digestive system disability manifest by acid reflux, polyps in the throat and esophagus, bacteria, and a hole in the stomach, to include as due to undiagnosed illness, is denied.  

Entitlement to service connection for a digestive system disability manifest by chronic diarrhea, abdominal pain, and bloating, other than irritable bowel syndrome, to include as due to undiagnosed illness, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


